Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Amendments filed on 07/30/2021 has been entered. Claims 1-20 remain pending. Applicant’s amendment to the Drawings overcome each and every objection to the Drawings. Applicant’s amendment to the Abstract overcome each and every objection to the Specification. Applicant’s amendment to the Claims have overcome the 35 U.S.C. 101 rejection of Claims 1-20.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely only on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection under 35 U.S.C. 103 is made with respect to the previously supplied prior art Elkabetz (US20170371074) in view of Hoey (US20140032506) in combination with newly discovered prior art Petousis (US20200097841) for claims 1, 6-9, 14-17, and 20 and a rejection under 35 U.S.C. 103 is made with respect to Elkabetz, Hoey, Petousis, and Zhang (“Relationships between meteorological parameters and criteria air pollutants in three megacities in China”, 2015) for Claims 2-5, 10-13, and 18-19.

Claim Objections
Amended Claims 3 and 11 are objected to because of the following informalities:  Claim 3, Line 5 and Claim 11, Line 5 details “a second machine learning model” and since Claim 3 is dependent on Claim 2 which is dependent on Claim 1 and Claim 11 is dependent on Claim 10 and Claim 9 which includes “a second machine learning model”, correct antecedent basis in Claim 3 and Claim 11 should be “the second machine learning model.”  Appropriate correction is required.

Amended Claims 18-20 are objected due to the amendment to the preamble of Claims 18-20 strongly suggest that Claims 18 and 20 should be dependent on Claim 17 instead of Claim 9 and Claim 19 should be dependent on Claim 17 instead of Claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-9, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz (US20170371074) in view of Hoey (US20140032506) and Petousis (US20200097841).
In regards to Claim 1, Elkabetz teaches “a computer-implemented method, comprising: generating a first and second data based on a respective first and second raw data obtained from a plurality of sensors (ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]); identifying (data elements can be identified as shown in table – [0118]) an ambient situation corresponding to the first raw data and the second raw data (wind vector tile layers retrieved from atmospheric, radar, ground weather, and other data bases – [0376]); selecting (select source tile layers – [0133]; precipitation intensity level is selected – [0339]) from historical raw data of the plurality of sensors (baseline weather conditions in area from current or historic data – [0192]; ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]), a group of raw data corresponding to the ambient situation (ground weather data collection parses data, stores as raw data – [0295]).”
Elkabetz does not teach “a deviation between a first data and a second data.”
	Hoey teaches “a deviation between a first data and a second data (“thresholds may define an acceptable range for deviation from expected behavior” – [0057]; division across gaps calculated based on distribution’s variance with typical thresholds – [0069]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz to incorporate the teaching Hoey to use a threshold to determine the deviation and variance between a first data and a second data. Doing so would improve the processing and correcting of data.

	Petousis teaches “generating, via a first machine learning model, a first and second data based on a respective first and second raw data obtained from a plurality of sensors (receives sensor data, inputs to first machine learning unit, generates predicted future values – [0053]); determining, based on a deviation between the first data and the second data, an inaccuracy of the first data (calculating error data between values of predicted data and actual sensor data – [0053]); correcting via a second machine learning model, the first data based on the selected group of raw data (transmitting error data and correcting the future values of sensor data predicted by the second machine learning unit using the error data – [0053]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey to incorporate the teaching Petousis to incorporate two machine learning models to perform a corrective action on the data. Doing so would improve the analysis and predicting of weather conditions.

	In regards to Claim 6, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “dividing, by one or more processors, an area occupied by the plurality of sensors into a plurality of regions based on the ambient situation and a spatial relationship between the first sensor and other sensors of the plurality of (recursive division – [0310]; iterative division process to create segment smaller or equal to predefined distance – [0311]; precipitation intensity is uniform for the area – [0320]; ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]), wherein the group of raw data is selected based on the plurality of regions (precipitation intensity level is selected based on grid – [0339]).”

	In regards to Claim 7, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “selecting the group of raw data based on plurality of regions comprises (select source tile layers – [0133]; Logical databases contain raw data, processed data – [0169]): selecting, by one or more processors, a region of the plurality of regions based on the ambient situation and an effect of the region on the first data, wherein the first data is affected by the selected region more than a further region of the plurality of regions; and wherein the group of raw data includes data from a sensor in the selected region (wind tiles cause a wind vector shift of the precipitation tiles to produce shifted precipitation intensity tiles – [00387], Figure 36; server uses information to determine cadence instances and cadence instance tile layers that correspond to the selected types of data and locations of interest – [0397]; individual weather sensors at various geolocations – [0154]).”

	In regards to Claim 8, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “the ambient situation comprises a (select source tile layers – [0133]; wind tiles – [00387], Figure 36; Elkabetz teaches selecting tile layers and wind tiles layers that include information such as wind direction. From Figure 36, Wind tile layers 21300 can be seen to have tiles that have wind directions in all possible directions, so it is capable of using upstream as a direction of choice).”

	In regards to Claim 9, Elkabetz teaches “a computer-implemented system, comprising a computer processor (processors 410 – [0165]; Figure 10) coupled to a computer-readable memory unit (persistent memory 430, transient memory 440 – Figure 10), the memory unit comprising instructions (program instructions – [0165]) that when executed by the computer processor implements a method comprising: generating a first and second data based on a respective first and second raw data obtained from a plurality of sensors (ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]); identifying (data elements can be identified as shown in table – [0118]) an ambient situation corresponding to the first raw data and the second raw data (wind vector tile layers retrieved from atmospheric, radar, ground weather, and other data bases – [0376]); selecting, from historical raw data of the plurality of sensors, a group of raw data corresponding to the ambient situation (ground weather data collection parses data, stores as raw data – [0295]).”
Elkabetz does not teach “detecting a deviation between a first data and a second data.”
	Hoey teaches “detecting a deviation between a first data and a second data (“thresholds may define an acceptable range for deviation from expected behavior” – [0057]; division across gaps calculated based on distribution’s variance with typical thresholds – [0069]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz to incorporate the teaching Hoey to use a threshold to determine the deviation and variance between a first data and a second data. Doing so would improve the processing and correcting of data.
	Elkabetz in view of Hoey does not teach “generating, via a first machine learning model, a first and second data based on a respective first and second raw data obtained from a plurality of sensors; determining, based on a deviation between the first data and the second data, an inaccuracy of the first data; correcting via a second machine learning model, the first data based on the selected group of raw data.”
Petousis teaches “generating, via a first machine learning model, a first and second data based on a respective first and second raw data obtained from a plurality of sensors (receives sensor data, inputs to first machine learning unit, generates predicted future values – [0053]); determining, based on a deviation between the first data and the second data, an inaccuracy of the first data (calculating error data between values of predicted data and actual sensor data – [0053]); correcting via a second machine learning model, the first data based on the selected group of raw data (transmitting error data and correcting the future values of sensor data predicted by the second machine learning unit using the error data – [0053]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey to incorporate the 

	In regards to Claim 14, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “the method further comprises: dividing an area occupied by the plurality of sensors into a plurality of regions based on the ambient situation and a spatial relationship between the first sensor and other sensors of the plurality of sensors(recursive division – [0310]; iterative division process to create segment smaller or equal to predefined distance – [0311]; precipitation intensity is uniform for the area – [0320]; ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]); and wherein the group of raw data is selected based on the plurality of regions (precipitation intensity level is selected based on grid – [0339]).”

	In regards to Claim 15, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “selecting the group of raw data based on plurality of regions comprises  (select source tile layers – [0133]; Logical databases contain raw data, processed data – [0169]):  24IBM Ref: P201810361US01 selecting a region of the plurality of regions based on the ambient situation and an effect of the region on the first data, wherein the first data is affected by the selected region more than a further region of the plurality of regions; and wherein the group of raw data includes data from a sensor in the selected region (wind tiles cause a wind vector shift of the precipitation tiles to produce shifted precipitation intensity tiles – [00387], Figure 36; server uses information to determine cadence instances and cadence instance tile layers that correspond to the selected types of data and locations of interest – [0397]; individual weather sensors at various geolocations – [0154]).”
	
	In regards to Claim 16, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “the ambient situation comprises a wind direction, and the selected region is located in an upstream direction of the wind direction (select source tile layers – [0133]; wind tiles – [00387], Figure 36; Elkabetz teaches selecting tile layers and wind tiles layers that include information such as wind direction. From Figure 36, Wind tile layers 21300 can be seen to have tiles that have wind directions in all possible directions, so it is capable of using upstream as a direction of choice).”

	In regards to Claim 17, Elkabetz teaches “a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (program instructions – [0165]; persistent memory 430, transient memory 440 – Figure 10), the program instructions executable by an electronic device to cause the electronic device to perform actions of: generating a first and second data based on a respective first and second raw data obtained from a plurality of sensors (ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]); identifying (data elements can be identified as shown in table – [0118]) an ambient situation corresponding to the first raw data and the second raw data (wind vector tile layers retrieved from atmospheric, radar, ground weather, and other data bases – [0376]); selecting, from historical raw data of the plurality of sensors, a group of raw data corresponding to the ambient situation (ground weather data collection parses data, stores as raw data – [0295]).”
Elkabetz does not teach “detecting a deviation between a first data and a second data.”
	Hoey teaches “detecting a deviation between a first data and a second data (“thresholds may define an acceptable range for deviation from expected behavior” – [0057]; division across gaps calculated based on distribution’s variance with typical thresholds – [0069]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz to incorporate the teaching Hoey to use a threshold to determine the deviation and variance between a first data and a second data. Doing so would improve the processing and correcting of data.
Elkabetz in view of Hoey does not teach “generating, via a first machine learning model, a first and second data based on a respective first and second raw data obtained from a plurality of sensors; determining, based on a deviation between the first data and the second data, an inaccuracy of the first data; correcting via a second machine learning model, the first data based on the selected group of raw data.”
Petousis teaches “generating, via a first machine learning model, a first and second data based on a respective first and second raw data obtained from a plurality of sensors (receives sensor data, inputs to first machine learning unit, generates predicted future values – [0053]); (calculating error data between values of predicted data and actual sensor data – [0053]); correcting via a second machine learning model, the first data based on the selected group of raw data (transmitting error data and correcting the future values of sensor data predicted by the second machine learning unit using the error data – [0053]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey to incorporate the teaching Petousis to incorporate two machine learning models to perform a corrective action on the data. Doing so would improve the analysis and predicting of weather conditions.

	In regards to Claim 20, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “the actions further comprise: dividing an area occupied by the plurality of sensors into a plurality of regions based on the ambient situation and a spatial relationship between the first sensor and other sensors  of the plurality of sensors (recursive division – [0310]; iterative division process to create segment smaller or equal to predefined distance – [0311]; precipitation intensity is uniform for the area – [0320]; ground weather data sources with plurality of individual sensors, rain, snow gauges, barometers, thermometers, wind speed and direction sensors, hydrometers – [0154]; first and second data stores – [0142]), wherein the group of raw data is selected based on the plurality of regions (precipitation intensity level is selected based on grid – [0339]).”

Claims 2-5, 10-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elkabetz in view of Hoey, Petousis, and Zhang (“Relationships between meteorological parameters and criteria air pollutants in three megacities in China”, 2015).
	In regards to Claim 2, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “identifying (data elements can be identified as shown in table – [0118]), by one or more processors, a first ambient attribute of the ambient situation (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]); and wherein the selecting the group of raw data comprises: selecting, by one or more processors, the group of raw data based on the identified ambient attribute (select source tile layers – [0133]; precipitation intensity level is selected – [0339]), the selected group of raw data is monitored in a time duration with an ambient situation having the identified ambient attribute (measurement values are recorded periodically over the time period – [0257]).”
	Elkabetz in view of Hoey and Petousis does not teach “the first ambient attribute affects the first data more than a second ambient attribute of the ambient situation.”
	Zhang teaches “the first ambient attribute affects the first data more than a second ambient attribute of the ambient situation (wind directions affect air pollutants more than other directions – Page 249, Left Column).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey and Petousis to incorporate the teaching Zhang that meteorological conditions affect conditions of air quality. Doing so would improve the accuracy of forecasting weather.

	In regards to Claim 3, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Petousis further teaches “wherein the correcting the first data comprises: determining, by the one or more processors, a third data based on the selected group of raw data and the first machine learning model (sensor data is input into machine learning unit to output predicted data – [0053]; Since the sensor data (raw data) is used in the process to create the output of the first machine learning data, this data would qualify as a data based on the group of raw data and first machine learning model); determining, by the one or more processors, correction data based on a second machine learning model, the selected group of raw data, and the third data (calculating error data between values of the predicted data and sensor data, transmitting error data to correct future values of sensor data predicted by the second machine learning unit – [0053]); and correcting, by the one or more processors, the first data based on the first raw data and the correction data (transmitting error data and correcting the future values of sensor data predicted by the second machine learning unit using the error data – [0053]).”

In regards to Claim 4, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Petousis further teaches “wherein the second machine learning model is trained based on the selected group of raw data and the third data (first and second machine learning algorithm implement the same machine learning algorithm – [0043]; system trains the machine learning algorithms with plurality of data streams from distinct sensors – [0014]; if error values exceed a threshold, model training system retrains the machine learning system – [0016]), such that the corrective data indicates an associative relationship between the selected group of raw data and the third data for the ambient situation (the calculated error data that represents the corrective data from the second machine learning algorithm by virtue of being based on the historical data, sensor data, and first model data would have an indication of an associative relationship).”

In regards to Claim 5, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the first ambient attribute comprises any of: a wind direction, a wind level, a temperature, an air pressure, a humidity level, a weather condition, and a geography condition (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]; current radar attenuation data, wind characteristics, humidity, temperature, dew point – [0089]).”

	In regards to Claim 10, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “identifying (data elements can be identified as shown in table – [0118]) a first ambient attribute of the ambient situation (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]); and wherein selecting the group of raw data comprises: selecting the group of raw data based on the first ambient attribute  (select source tile layers – [0133]; precipitation intensity level is selected – [0339]).”
Elkabetz in view of Hoey and Petousis does not teach “the first identified ambient attribute affects the first data more than a second ambient attribute of the ambient situation.”
 (wind directions affect air pollutants more than other directions – Page 249, Left Column).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey and Petousis to incorporate the teaching Zhang that meteorological conditions affect conditions of air quality. Doing so would improve the accuracy of forecasting weather.

	In regards to Claim 11, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Petousis further teaches “wherein the correcting the first data comprises: determining a third data based on the selected group of raw data and the first machine learning model (sensor data is input into machine learning unit to output predicted data – [0053]; Since the sensor data (raw data) is used in the process to create the output of the first machine learning data, this data would qualify as a data based on the group of raw data and first machine learning model); determining correction data based on a second machine learning model, the selected group of raw data, and the third data (calculating error data between values of the predicted data and sensor data, transmitting error data to correct future values of sensor data predicted by the second machine learning unit – [0053]); and correcting the first data based on the first raw data and the correction data (transmitting error data and correcting the future values of sensor data predicted by the second machine learning unit using the error data – [0053]).”

Claim 12, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Petousis further teaches “wherein the second machine learning model is trained based on the selected group of raw data and the third data (first and second machine learning algorithm implement the same machine learning algorithm – [0043]; system trains the machine learning algorithms with plurality of data streams from distinct sensors – [0014]; if error values exceed a threshold, model training system retrains the machine learning system – [0016]), such that the corrective data indicates an associative relationship between the selected group of raw data and the third data for the ambient situation (the calculated error data that represents the corrective data from the second machine learning algorithm by virtue of being based on the historical data, sensor data, and first model data would have an indication of an associative relationship).”

In regards to Claim 13, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Elkabetz further teaches “the first ambient attribute comprises any of: a wind direction, a wind level, a temperature, an air pressure, a humidity level, a weather condition, and a geography condition (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]; current radar attenuation data, wind characteristics, humidity, temperature, dew point – [0089]).”

In regards to Claim 18, Elkabetz in view of Hoey and Petousis discloses the above claimed invention as detailed above and Elkabetz further teaches “the actions further comprise: identifying (data elements can be identified as shown in table – [0118]) a first ambient (rain gauge, atmospheric pressure, humidity, wind speed, wind direction data – [0295]); and wherein selecting the group of raw data comprises: selecting the group of raw data based on the first ambient attribute (select source tile layers – [0133]; precipitation intensity level is selected – [0339]).”
Elkabetz in view of Hoey and Petousis does not teach “wherein the first ambient attribute affects the first data more than a second ambient attribute of the ambient situation.”
	Zhang teaches “wherein the first ambient attribute affects the first data more than a second ambient attribute of the ambient situation (wind directions affect air pollutants more than other directions – Page 249, Left Column).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Elkabetz in view of Hoey and Petousis to incorporate the teaching Zhang that meteorological conditions affect conditions of air quality. Doing so would improve the accuracy of forecasting weather.

	In regards to Claim 19, Elkabetz in view of Hoey, Petousis, and Zhang discloses the above claimed invention as detailed above and Petousis further teaches “wherein the correcting the first data comprises: determining a third data based on the selected group of raw data and the first machine learning model (sensor data is input into machine learning unit to output predicted data – [0053]; Since the sensor data (raw data) is used in the process to create the output of the first machine learning data, this data would qualify as a data based on the group of raw data and first machine learning model); determining correction data based on a second machine learning model, the selected group of raw data, and the third data (calculating error data between values of the predicted data and sensor data, transmitting error data to correct future values of sensor data predicted by the second machine learning unit – [0053]); and correcting the first data based on the first raw data and the correction data (transmitting error data and correcting the future values of sensor data predicted by the second machine learning unit using the error data – [0053]).”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863             

/TARUN SINHA/Primary Examiner, Art Unit 2863